           Case 7:19-cr-00562-KMK
           Case 7:19-cr-00562-KMK Document
                                  Document 35 Filed 04/23/20
                                           37 Filed          Page 1
                                                    04/23/20 Page 1 of
                                                                    of 22

                                                                            .'     ", I• '
                                      Law Offices of
                                    Daniel A. Hochheiser
                                          Attorney At Law
                                     2 Overhill Road, Suite 400
                                     Scarsdale, New York 10583
                                        dah@hochheiser.com
                                           (646) 863-4246
April23,2020

Via ECF and email
Hon. Kenneth M. Karas
United States District Judge
Southern District ofNew York
300 Quarropas Street
White Plains, NY 10601

Re: US. v. Damon Hawkins, 19 Cr. 562 (KMK)

Your Honor:

      My client, Damon Hawkins, is scheduled to plead guilty tomorrow at 10:30 a.m. before
U.S. Mag. Judge Paul E. Davison (SDNY White Plains).

        My client wishes to go forward remotely with tomorrow's change of plea proceeding
before Judge Davison. Accordingly, I request that Your Honor make a finding that: "the plea in
this case cannot be further delayed without serious harm to the interests of justice." This finding
is appropriate from Hawkins' perspective, as he has been incarcerated at the Westchester County
Jail since his August 8, 2019 arrest.

         The Westchester County Jail has had a number of positive cases of COVID-19 among
both inmates and staff1. The longer Hawkins remains incarcerated among hundreds of inmates at
the Jail, in a densely populated environment, among those who have already tested positive, the
higher the chances of him getting sick. A delay in the change of plea proceeding would cause
serious harm to the interests of justice and potentially to Hawkins' health.


1 According to an email from AUSA Perry Carbone to Judge Seibel this past Friday April 17, 2020, the numbers of

COVID-19 at Westchester County Jail are as follows :

Total Inmates & Staff Tested: 335
Inmates Positive: 44
Inmates Negative: 6
Inmates Awaiting Results: 4
Staff Positive: 128
StaffNegative: 128
Staff Awaiting Results: 25
               Case
               Case 7:19-cr-00562-KMK
                    7:19-cr-00562-KMK Document 37 Filed
                                      Document 35 Filed 04/23/20
                                                        04/23/20 Page
                                                                 Page22of
                                                                       of22




         Hawkins would be pleading guilty to a 21 USC (b)(l)(C) drug conspiracy charge without
 a mandatory minimum, pursuant to a plea agreement with the Government. At sentencing, given
 the history and characteristics of Hawkins, I will ask Your Honor to sentence Hawkins to time
 served. I expect the Government to request a Guidelines sentence in accordance with the 46-57
 month range stipulated to in the agreement.

         To avoid a prejudicial delay in these proceedings during this deadly pandemic, I request
 that Your Honor find that both conditions of the CARES Act have been met: (1) that the chief
 judge of the district has specifically found . .. that felony pleas under Rule 11 of the Federal
 Rules of Criminal Procedure cannot be conducted in person without seriously jeopardizing
 public health and safety; and (2) that in this particular case, Your Honor finds that the case
 cannot be further delayed without serious harm to the interests of justice and thus that the plea in
 this case may be conducted by video teleconference, or by telephone conference if video
 teleconferencing is not reasonably available.

         I have conferred with AUSA David Felton, the Government takes no position on this
 application.
The Court makes both findings under the
CARES Act, for the reasons outlined in this
                                               Respectfully submitted,
letter.

So Ordered .



~~
                                               Daniel A. Hochheiser

4/23/20



 Cc: AUSA David Felton via ECF
